DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  the hyphen symbol before each limitation should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). In Katz, a claim directed to “A system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. In re Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite because it was unclear “whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.”); < Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).  In this case, claim 1 is defined as “A device for instructing children in moral values and recoding progress” in the preamble, but then recites multiple method steps to be performed in 
Claim(s) 1 recite(s) the limitation "a stylized, rectangular board with four sections, designated as "Opportunities," "Daily Goals," "Choices," and "Long Term Successes".  The term “stylized” renders the claim indefinite, as this is an ambiguous term, which has no plain and customary meaning and is not further defined in the claim.  Generally, the term means “depicted or treated in a mannered and nonrealistic style”, but it is unclear what this means in the context of the board device.  Because “stylized” could have an infinite number of meanings, the metes and bounds of the claim are indefinite.  Additionally, it is 
Claim(s) 1 recite(s) the limitation "where a mistake related to one or more of the ten acts by the child results in the child's parent moving the corresponding marker from the second position of rest on the right side of the path back to the first position of rest on the left side of the path in the "Choices" section ".  The term “mistake” renders the claim indefinite, as this is an ambiguous term, which has no plain and customary meaning and is not further defined in the claim.  Generally, the term means “an action or judgment that is misguided or wrong”, but it is unclear what this means in the context of the one or more of the ten acts by the child or the structure claimed.  Because “mistake” could have an infinite number of meanings, the metes and bounds of the claim are indefinite.  Therefore, claim 1 and the dependent claims thereof based on their incorporation by reference are indefinite.
Claim(s) 4 recite(s) the limitation "where a separate treasure chest contains prizes to reward the child's performance of a significantly creative act unrelated to the ten acts in the "Daily Goals" section".  The terms “treasure chest”, “prizes” and “significantly creative act unrelated to the ten acts in the ‘Daily Goals’ section” render the claim indefinite, as it is unclear what constitutes these terms in the context of the claimed invention, based on the lack of plain and customary meaning which is not further defined in the claim.  For example, a “treasure chest” and “prizes” could have an infinite number of meanings structurally.  Furthermore, the term “significantly creative act” is a subjective term that does not have an objectively verifiable meaning.  Therefore, claim 4 is indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

s 1-4 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites the limitations “child” and “child's parent” in several instances, which is interpreted as an active step to be performed by humans, and thus requiring a human being as part of the required invention.  Therefore, claim 1 and the dependent claims thereof based on their incorporation by reference include non-statutory subject matter.  
Conclusion

Examiner notes prior art cited in Form 892 includes references deemed relevant to the claimed invention but not relied upon in the Detailed Action above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES B HULL/Primary Examiner, Art Unit 3715